Exhibit 10.1

FIRST AMENDMENT TO LOAN AGREEMENT,

NON-REVOLVING LINE OF CREDIT PROMISSORY NOTE,

ASSIGNMENT AND SECURITY AGREEMENT AND PLEDGE OF DEPOSIT

ACCOUNT, SALVAGE PROCEEDS ACCOUNT, AND

ASSIGNMENT AND SECURITY AGREEMENT AND PLEDGE OF DEPOSIT

ACCOUNT, INTEREST RESERVE ACCOUNT

THIS First Amendment To Loan Agreement, Non-Revolving Line Of Credit Promissory
Note, Assignment And Security Agreement And Pledge Of Deposit Account, Salvage
Proceeds Account, And Assignment And Security Agreement And Pledge Of Deposit
Account, Interest Reserve Account (“Amendment”) is made and entered into as of
the 7th day of May, 2015, by and between ODYSSEY MARINE EXPLORATION, INC., a
Nevada corporation (“Borrower”), and FIFTH THIRD BANK, an Ohio banking
corporation, (“Lender”).

RECITALS

A. Borrower requested, and Lender made available to Borrower, a loan (the
“Loan”) in the amount of $10,000,000.00, as evidenced by that certain
Non-Revolving Line of Credit Promissory Note made by Borrower in favor of Lender
dated May 7, 2014, in the original principal amount of Ten Million and 00/100
Dollars ($10,000,000.00) (the “Note”). The Loan is evidenced and secured by,
among other things, (i) that certain Loan Agreement made by Borrower and Lender,
dated May 7, 2014 (the “Loan Agreement”), (ii) that certain Collateral
Assignment of Rights to Proceeds from Borrower to Lender, dated May 7, 2014 (the
“Proceeds Assignment”) encumbering Borrower’s rights to proceeds from that
certain Master Services Agreement dated March 7, 2014 (the “Master Services
Agreement”) between Borrower and Ira O. Kane as Receiver for Recovery Limited
Partnership and Columbus Exploration, LLC (the “Receiver”) for recovery of gold
coins and gold bars from the wreck of the SS Central America, certain property
as more particularly described therein (the “Collateral”), (iii) that certain
Assignment and Security Agreement and Pledge of Deposit Account, Salvage
Proceeds Account, from Borrower to Lender, dated May 7, 2014 (the “Salvage
Account Assignment”) encumbering Borrower’s Deposit Account #[***] (which
replaced Account #[***]) established with Lender, (iv) that certain Assignment
and Security Agreement and Pledge of Deposit Account, Interest Reserve Account,
from Borrower to Lender, dated May 7, 2014 (the “Reserve Account Assignment”)
encumbering Borrower’s Deposit Account #[***] (which replaced Account #[***])
established with Lender, and (v) that certain UCC Financing Statement filed
May 23, 2014, with the Nevada Secretary of State, initial filing number
2014012912-8 (the “Financing Statement”). The Note, Loan Agreement, Proceeds
Assignment, Salvage Account Assignment, Reserve Account Assignment, Financing
Statement, and all other documents evidencing, securing, executed or delivered
in connection with the Loan are referred to hereinafter as the “Loan Documents.”

B. Borrower is also the borrower from Lender under (i) that certain Renewal
Commercial Term Promissory Note dated July 11, 2013, in the original principal
amount of Five Million and 00/100 Dollars ($5,000,000.00), and (ii) that certain
Renewal Commercial Promissory Note dated July 11, 2013, in the original
principal amount of One Million Three Hundred Two Thousand and 00/100 Dollars
($1,302,000.00) secured, among other things, by a mortgage on certain real
property owned by Borrower (the “Additional Loans”).

 

1



--------------------------------------------------------------------------------

C. Borrower has requested Lender to extend the Maturity Date of the Note, and
Lender is willing to extend Maturity Date of the Note on the terms and
conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto do hereby agree as follows:

1. Recitals. The Recitals hereinabove contained are true and correct and are
made a part hereof.

2. Definitions. Capitalized terms used but not defined herein shall have the
meaning ascribed thereto in the Loan Documents.

3. Loan Extension. So long as no Event of Default (as hereafter defined) occurs
hereunder and subject to the conditions set forth in this Amendment, Lender
agrees to extend the Maturity Date of the Note through December 17, 2015 (the
“Extended Maturity Date”).

4. Payments to Lender. In addition to the terms of payment set forth in the Note
and other Loan Documents, Borrower shall make the following payments to Lender:

(a) Borrower shall simultaneously with the execution of this Amendment pay to
Lender the interest due under the Loan as of May 7, 2015 in the amount of
$33,165.72.

(b) On or before August 31, 2015, Borrower shall make a principal payment under
the Note of not less than One Million Four Hundred Thousand and 00/100 Dollars
($1,400,000.00). Thereafter, the principal balance of the Note shall not be
permitted by Borrower to exceed the amount reasonably determined from time to
time by Lender to be the amount of Compensation remaining to be paid by the
Receiver to Borrower under Article 8 of the Master Services Agreement. Borrower
shall pay from time to time to Lender within five (5) business days from notice
the amount of principal necessary to maintain compliance with the preceding
sentence.

(c) If Borrower receives in excess of One Million and 00/100 Dollars
($1,000,000.00) in the aggregate outside of the normal course of its business
operations, including without limitation in the form of equity investment or
loan repayment, then Borrower shall pay to Lender within two (2) business days
after demand the amount of such excess required by Lender against the principal
due on the Loan or any of the Additional Loans, as determined by Lender in its
sole and absolute discretion. “Normal course of business operations” shall mean
marine archeological exploration, shipwreck salvage services, deep-ocean mineral
exploration, and the provision to government and companies of deep-ocean
expertise, equipment and vessel charter. Notwithstanding the foregoing, there
shall not be included in the foregoing excess payment requirement (i) amounts
received by Borrower pursuant to that certain Purchase Agreement dated March 11,
2015 (as amended through April 29, 2015, the “Purchase Agreement”), among the
Borrower, Minera del Norte, S.A. de C.V. (“MINOSA”), and Penelope Mining LLC,
upon the issuance of up to 31,300,297 shares of the Borrower’s Class AA
Preferred Stock and the issuance of up to 31,300,297 shares of the

 

2



--------------------------------------------------------------------------------

Borrower’s common stock issuable upon conversion of the Class AA Preferred
Stock, in each case calculated after giving effect to the one-for-six reverse
stock split contemplated by Proposal 3(b) of the Borrower’s Proxy Statement for
its annual meeting of shareholders to be held June 9, 2015 (the “Proxy
Statement”), (ii) any remaining loan amounts that may be received on the $14.75
million aggregate loan from MINOSA described in the Purchase Agreement, or
(ii) any financing received for a specific project and dedicated exclusively for
that project.

(d) Borrower shall pay simultaneously with execution of this Amendment funds in
the aggregate amount of (i) all costs and expenses incurred in connection with
the negotiating and preparation of this Amendment and the transactions
contemplated hereby, including without limitation Lender’s attorneys’ fees and
costs, and (ii) the credit extension fee in the amount of $20,000.00.

(e) Borrower shall continue to pay accrued interest monthly on the 7th day of
each month until the Extended Maturity Date, at which time all principal and
accrued interest shall be immediately due and payable.

(f) If Borrower’s shareholders fail, on or before June 9, 2015, to adopt and
approve the Purchase Agreement, the Loan shall be in default and all principal
and accrued interest under the Note shall be immediately due and payable.

5. Amendments to Account Assignments. The Salvage Account Assignment is amended
to replace Deposit Account #[***] with Deposit Account #[***]. The Reserve
Account Assignment is amended to replace Deposit Account #[***] with Deposit
Account #[***].

6. Closing Requirements. As a condition precedent to Lender’s execution and
delivery of this Agreement:

(a) Lender shall have received the following documents, duly authorized and
executed by Borrower, each in form and substance satisfactory to Lender in
Lender’s sole and absolute discretion:

 

  (i) an original of this Agreement (or counterparts hereto), duly authorized
and executed by Borrower;

 

  (ii) Borrower’s Certificate;

 

  (iii) Assurance Agreement;

 

  (iv) Allonge to the Note;

 

  (v) Closing Statement;

 

  (vi) Such other documents or instruments deemed to be necessary or proper by
Lender to effectuate the terms of this Agreement; and

 

3



--------------------------------------------------------------------------------

  (vii) Receiver’s acknowledgement and consent to the assignment by Borrower to
Lender of Borrower’s rights to proceeds under the Master Services Agreement, in
accordance with the Collateral Assignment of Rights to Proceeds from Borrower in
favor of Lender;

(b) Lender shall have received from Borrower such financial information as
contained in the sworn Borrower’s Affidavit, which has been executed at the same
time as this Agreement.

(c) Borrower shall be in compliance with all of the other terms of the Loan and
the Additional Loans.

7. Covenants. Borrower agrees as follows:

(a) Borrower shall not obtain or enter into any additional financing or
indebtedness other than pursuant to the Purchase Agreement, or otherwise
encumber or allow any lien against any assets of Borrower, without the prior
written consent of Lender, which may be withheld by Lender in Lender’s sole and
absolute discretion.

(b) No later than the tenth (10th) day of each month starting June 2015,
Borrower shall submit to Lender a written report, in form and content acceptable
to Lender, concerning the progress of monetization of the recovered cargo from
the SS Central America and the legal proceedings relating to the salvage,
custody and the proceeds from monetization of the recovered cargo.

(c) Borrower shall continue to comply with all applicable covenants,
obligations, terms and conditions of the Loan Documents, the Additional Loans
and this Amendment.

(d) Borrower acknowledges and agrees that any default under any indebtedness
existing from time to time of Borrower to Lender of any kind or nature,
including without limitation the Loan and/or the Additional Loans, is a default
under all indebtedness of Borrower to Lender, whether or not so specified in the
provisions of any particular loan. In addition, Borrower acknowledges and agrees
that Lender shall have the benefit of all collateral given by Borrower to or for
the benefit of Lender with respect to all indebtedness of Borrower to Lender,
with the result that all indebtedness of Borrower to Lender is cross-defaulted
and cross-collateralized, whether or not so specified in the provisions of any
particular loan.

8. Confirmation of the Loan and the Amounts Due. Borrower, in consideration of
the matters described in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, hereby
covenants and agrees for the benefit of Lender and its respective successors,
transferees, participants and assigns as follows:

(a) As of May 7, 2015, the aggregate outstanding balances on the Note, prior to
payments under Section 4 above, are:

 

Principal

$ 7,684,514.25   

Interest

$ 33,165.72      

 

 

 

TOTAL

$ 7,717,679.97   

 

4



--------------------------------------------------------------------------------

Borrower acknowledges that such amount excludes attorneys’ fees and expenses
incurred by Lender in connection with this Amendment.

(b) The Loan Documents and all documents given in connection with the Additional
Loans are valid and enforceable according to their terms.

9. Events of Default. In addition to events of default set forth in the Loan
Documents and the Additional Loans, Lender shall be entitled to exercise all
rights and remedies available under the Loan Documents, the Additional Loans and
applicable law upon the occurrence of the following events (each, an “Event of
Default”):

(a) if any of the representations, warranties or covenants made by Borrower
either set forth in this Amendment or in any of the Loan Documents or in any
documents relating to the Additional Loans or in any other document delivered in
connection with this Amendment are determined at any time to have been known to
Borrower to be false or misleading in any material respect when made and
adversely affect the interests of Lender; or

(b) if Borrower fails to duly and promptly observe, perform and discharge any
covenant, term, condition or agreement contained in this Amendment or in any of
the Loan Documents or any documents relating to the Additional Loans (without
the application of any applicable notice or cure period set forth therein).

10. Remedies. Upon the occurrence of an Event of Default under this Amendment,
in addition to all of the rights and remedies available to Lender under the Loan
Documents and applicable law, interest shall be calculated retroactively from
May 7, 2015, at the Default Interest Rate, such that all accrued and accruing
default interest shall become immediately due and payable. Borrower acknowledges
and confirms that all grace or cure periods provided in any of the Loan
Documents are hereby deleted and of no force or effect, and, upon the occurrence
of an Event of Default, Lender shall be entitled to immediately exercise all
rights and remedies available under this Amendment, the Loan Documents, the
Additional Loans and applicable law against Borrower, including the right to
declare the unpaid principal balance and accrued but unpaid interest on the Note
and the Additional Loans, and all other amounts due under the Note, the Loan
Documents and the Additional Loans, at once due and payable.

11. Representations and Warranties and Agreements. Borrower represents and
warrants, covenants and agrees, as applicable, as follows:

(a) Borrower hereby affirms and warrants that all of the warranties made in the
Loan Documents, and any other documents or instruments recited herein or
executed with respect thereto directly or indirectly, are true and correct as of
the date hereof and that Borrower is not in default of any of the foregoing nor
aware of any default with respect thereto, and that Borrower has no defenses or
rights of offset with respect to any indebtedness

 

5



--------------------------------------------------------------------------------

to the Bank. Borrower hereby releases the Bank from any cause of action against
it existing as of the date of execution hereof. The rights and defenses being
waived and released hereunder include without limitation any claim or defense
based on the Bank having charged or collected interest at a rate greater than
that allowed to be contracted for by applicable law as changed from time to
time, provided, however, in no event shall such waiver and release be deemed to
change or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

(b) this Agreement is a valid, binding and enforceable obligation of Borrower
and does not violate any law, rule, regulation, contract or agreement otherwise
enforceable by or against the Borrower;

(c) all financial statements delivered by Borrower to Lender prior to the date
of this Agreement present fairly, in all material respects, the financial
condition and results of operations of the Company on a consolidated basis as of
the dates and for the periods stated therein;

(d) Borrower has engaged an attorney or attorneys in connection with the
preparation and review of this Agreement, has specifically discussed with its
attorneys the meaning and effect of this Agreement, and has carefully read and
understood the scope of each provision contained herein, and has not relied upon
any representation or statement made by Lender or by any representative of
Lender with regard to the subject matter, basis or effect of this Agreement;

(e) Borrower has entered into this Agreement voluntarily and has not been
coerced by Lender or any other party in any manner and have received actual and
adequate consideration to enter into this Agreement;

(f) Borrower shall comply with all applicable terms and conditions of the Loan
Documents as amended by this Amendment;

(g) Borrower has the power and authority to execute, deliver and perform all
terms under this Agreement and all related documents to which it is a party and
has taken all necessary action to authorize such execution, delivery and
performance. Borrower’s execution of this Agreement and its performance of its
obligations hereunder are not subject to any further approval, vote or
contingency from any person or committee;

(h) Borrower has disclosed all pending or threatened litigation, administrative
ruling or investigation by any federal or state agency having jurisdiction over
Borrower which, if determined adversely to Borrower, would have a material
adverse effect on such Borrower’s execution, delivery, or enforceability of this
Agreement;

(i) The execution and delivery of this Agreement and the performance by Borrower
of its obligations hereunder will not conflict with or be a breach of any
provision of any law, regulation, judgment, order, decree, writ, injunction,
contract, agreement or instrument

 

6



--------------------------------------------------------------------------------

to which Borrower is subject; and Borrower has obtained any consent, approval,
authorization or order of any court or governmental agency or body required for
the execution, delivery and performance by Borrower thereof; and

(j) Borrower believes, and has no cause or reason to not believe, that Borrower
can perform each and every covenant contained in this Agreement.

(k) This Amendment shall be deemed a Florida contract and shall be construed
according to the laws of the State of Florida, regardless of whether this
Amendment is executed by certain of the parties hereto in other states.

(l) Borrower confirms and ratifies that all Loan Documents, as amended by this
Amendment, and all other documents given by Borrower to Lender in connection
with the Loan are and remain valid, binding and enforceable.

12. Bankruptcy. Borrower hereby agrees that, in consideration of the recitals
and mutual covenants contained herein, and for other good and valuable
consideration, including the forbearance of Lender from exercising the rights
and remedies otherwise available to it under the Loan Documents, the receipt and
sufficiency of which are hereby acknowledged, in the event Borrower shall
(i) file with any bankruptcy court of competent jurisdiction or be the subject
of any petition (which Borrower fails to discharge within sixty (60) days of the
filing of such petition) under Title 11 of the U.S. Code, as amended; (ii) be
the subject of any order for relief issued under such Title 11 of the U.S. Code,
as amended; (iii) file or be the subject of any petition (which Borrower fails
to discharge within sixty (60) days of the filing of such petition) seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors;
(iv) seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator, or liquidator; or (v) be the subject of any order,
judgment or decree entered by any court of competent jurisdiction approving a
petition filed against such party for any reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
present or future federal or state act or law relating to bankruptcy,
insolvency, or relief for debtors, Lender shall thereupon be entitled to relief
from any automatic stay imposed by Section 362 of Title 11 of the U.S. Code, as
amended, or otherwise, on or against the exercise of the rights and remedies
otherwise available to Lender as provided in Loan Documents, and as otherwise
provided by law. Borrower further represents and warrants that Borrower has not
entered into this Amendment or the transactions contemplated herein to provide
preferential treatment to Lender or any other creditor of Borrower in
anticipation of seeking relief under the Bankruptcy Code, nor has Borrower
entered into this Amendment or the transactions contemplated herein with the
actual intent to hinder, delay or defraud any creditors of Borrower.

13. No Novation. It is the intent of the parties hereto that this Amendment
shall not in any way adversely affect the lien rights or any other rights or
obligations of the parties under the Loan Documents. To the extent this
Amendment or any provision hereof shall be construed by a court of competent
jurisdiction as operating to subordinate the lien priority of the Loan Documents
to any claim which would otherwise be subordinate thereto (and provided that
ruling is not appealed or appealable), such provision or provisions shall be
void and of no force and

 

7



--------------------------------------------------------------------------------

effect; except that this Amendment shall constitute, as to any provision so
construed, a lien upon the collateral subordinate to such third person’s claims,
incorporating by reference the terms of the Loan. The Loan Documents shall then
be enforced pursuant to the terms therein contained, independent of any such
provisions.

14. Sale of Loan Documents. Lender, to the extent already provided in the Loan
Documents, may from time to time, without prior notice to Borrower, as the
context so requires, sell or assign, in whole or in part, or grant
participations in, the Note and/or the obligations evidenced thereby. In all
events, the holder of any such sale, assignment or participation, if the
applicable agreement between Lender and such holder so provides, shall be:
(a) entitled to all the rights, obligations and benefits of Lender; and
(b) deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to Borrower in each case as
fully as though Borrower were directly indebted to such holder. Lender may in
its discretion give notice to Borrower of such sale, assignment or
participation; however, the failure to give such notice shall not affect any of
Lender’s or such holder’s rights.

15. Miscellaneous.

(a) Lender is under no obligation to grant or to make any further or additional
loans to Borrower or to extend, amend or modify the Loan Documents or any other
document executed in connection therewith.

(b) This Amendment shall be construed, interpreted, enforced and governed by and
in accordance with the laws of the State of Florida, excluding the principles
thereof governing conflicts of law.

(c) This Amendment shall be binding upon, and shall inure to the benefit of, the
respective successors and assigns of the parties hereto.

(d) Time is of the essence of each provision of this Amendment.

(e) Borrower shall pay all documentary stamp taxes, if any, intangible taxes, if
any, recording and filing costs and fees, Lender’s attorney’s fees and all other
costs and fees whatsoever incurred with respect to, growing from or arising out
of this Amendment and any other document or instrument executed in connection
with this Amendment. Borrower hereby agrees to indemnify, defend and hold Lender
harmless therefrom. If any such sums are advanced by Lender, they shall be due
and payable on demand and shall bear interest at the Default Rate until paid.

(f) This Amendment, the Loan Documents and the Additional Loans constitute the
entire agreement (including all representations and promises made) between the
parties with respect to the subject matter hereof and no modification or waiver
shall be effective unless in writing and signed by the party to be charged.

(g) The parties may execute this Amendment and any other agreement executed
pursuant to it in counterparts. Each executed counterpart will be deemed to be
an original, and all of them, together, will constitute the same agreement. This
Amendment will become effective as of its stated date of execution, when each
party has signed a counterpart and all the executed counterparts have been
delivered to Lender.

 

8



--------------------------------------------------------------------------------

(h) The Loan Documents and all of the documents executed in connection with the
foregoing and any and all prior modifications and extensions to any and all of
the foregoing, including without limitation that certain Agreement Waiving Right
to Jury dated May 7, 2014, are hereby ratified, confirmed and approved in all
respects except as specifically amended by this Amendment.

(i) In the event the conditions to the effectiveness of this Amendment are not
satisfied on or prior to 5 p.m. on May 7, 2015, this Amendment shall be
automatically null and void and of no further force or effect.

VENUE AND ORAL STATEMENT

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF FLORIDA OR IN THE UNITED STATES
DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA. BORROWER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF FLORIDA
AND OF THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA FOR
THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF FLORIDA. BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

BORROWER AND LENDER AGREE THAT THEY WAIVE ALL RIGHTS TO RELY ON OR ENFORCE ANY
ORAL STATEMENTS MADE PRIOR TO OR SUBSEQUENT TO THE SIGNING OF THIS DOCUMENT.

WAIVER OF JURY TRIAL

BORROWER AND LENDER HEREBY AGREE AS FOLLOWS: (A) EACH OF THEM KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR OTHER LITIGATION (AN
“ACTION”) BASED UPON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY RELATED DOCUMENTS, INSTRUMENTS, OR AGREEMENTS (WHETHER ORAL OR
WRITTEN AND WHETHER EXPRESS OR IMPLIED AS A RESULT OF A COURSE OF DEALING, A
COURSE OF CONDUCT, A STATEMENT, OR OTHER ACTION OF EITHER PARTY); (B) NONE OF
THEM MAY SEEK A TRIAL BY JURY IN

 

9



--------------------------------------------------------------------------------

ANY SUCH ACTION; (C) NONE OF THEM WILL SEEK TO CONSOLIDATE ANY SUCH ACTION (IN
WHICH A JURY TRIAL HAS BEEN WAIVED) WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED; AND (D) NONE OF THEM HAS IN ANY WAY AGREED
WITH OR REPRESENTED TO THE OTHER OF THEM THAT THE PROVISIONS OF THIS SECTION
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

[Signature page to Amendment]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

WITNESSES: BORROWER:

/s/ Teresa Jimenez

ODYSSEY MARINE EXPLORATION, INC.,

a Nevada corporation

Print Name: Teresa Jimenez

/s/ Melisa Rivera Zambrana

By:

/s/ Philip Devine

Print Name:

Melisa Rivera Zambrana

Name:

Philip Devine

Title:

CFO

 

STATE OF Florida ) ) SS: COUNTY OF Hillsborough )

The foregoing instrument was acknowledged before me this 8th day of May, 2015,
by Philip Devine, as the CFO of ODYSSEY MARINE EXPLORATION, INC., a Nevada
corporation, on behalf of the banking corporation, who produced his driver’s
license as identification.

 

            /s/ Teresa Jimenez

NOTARY PUBLIC, State of Florida

            Teresa Jimenez

Print Name Commission No. 085112 My Commission Expires:1/27/2018

 

11



--------------------------------------------------------------------------------

[Signature page to Amendment]

 

WITNESSES: LENDER:

 

FIFTH THIRD BANK, an Ohio banking corporation Print Name:

 

By:

 

Print Name:

 

Name:

 

Title:

 

 

STATE OF FLORIDA ) ) SS: COUNTY OF COLLIER )

The foregoing instrument was acknowledged before me this 8th day of May, 2015,
by                                         , as the
                                         of FIFTH THIRD BANK, an Ohio banking
corporation, successor by merger with Fifth Third Bank, a Michigan banking
corporation, on behalf of the banking corporation, who q is personally known to
me or q produced his driver’s license as identification.

 

 

NOTARY PUBLIC, State of Florida

 

Print Name Commission No.

 

My Commission Expires:

 

 

12